           Case 2:20-cr-00313-APG-BNW Document 20 Filed 06/14/21 Page 1 of 4




1    MICAHEL J. MICELI, ESQ.
     Nevada Bar No. 10151
2
     PITARO & FUMO CHTD.
3    601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
4    (702) 382-9221 (702) 474-4210 fax
     Email: kristine.fumolaw@gmail.com
5
     Attorney for Defendant
6    MARCUS ANTHONY MILLNER

7
8                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
9
10    UNITED STATES OF AMERICA,

11                   Plaintiff,                            Case No.: 2:20-CR-00313-APG-NJK
12
      v.                                                   Stipulation to Continue Rule 32
13                                                         Sentencing Hearing
      MARCUS ANTHONY MILLNER,
14
                                                           (Second Request)
                     Defendant.
15
16
17
18           IT IS HEREBY STIPULATED AND AGREED, by and between
19   CHRISTOPHER BURTON, ESQ., Assistant United States Attorney, counsel for the
20
     United States of America, and MICHAEL J. MICELI, ESQ., counsel for MARCUS
21
     ANTHONY MILLNER, that the Sentencing Hearing currently set for June 29, 2021 at 9:00
22
23   a.m., be vacated and continued to a date and time convenient to the Court, but no sooner
24   than 90 days from the date of this filing. In support of this Stipulation, the parties state as
25
     follows:
26
27
28




                                                     -1-
           Case 2:20-cr-00313-APG-BNW Document 20 Filed 06/14/21 Page 2 of 4




1           1.      Counsel for defendant Milner requires at least an additional 90 days to
2    prepare for sentencing in this matter, to include performing further presentence investigation
3
     and formulating any objections to the Presentence Investigation and Report.
4
            2.      Defendant is not in custody and does not object to this request for
5
6    continuance.

7           3.      Counsel has spoken to AUSA Christopher Burton, who does not oppose a
8
     continuance.
9
            4.      Denial of this request for continuance could result in a miscarriage justice.
10
11          5.      For all the above-stated reasons, the ends of justice would best be served by a

12   continuance of the Sentencing Hearing until a date and time convenient to the Court but no
13   sooner than 90 days from the filing of this Stipulation.
14
            6. This is the second request to continue the Sentencing Hearing in this matter.
15
            WHEREFORE, the parties respectfully request that the Court accept the stipulation
16
17   of the parties and enter an Order continuing the Sentencing Hearing to a date and time

18   convenient to the Court but no sooner than 90 days from the date of the filing of this
19
     pleading. A proposed Order is attached for the Court’s consideration.
20
            DATED this 14th day of June 2021.
21
22                                          Respectfully submitted,

23
24     /S/ Michael J. Miceli, Esq.                            /S/ Christopher Burton
25   MICHAEL J. MICELI, ESQ.                              CHRISTOPHER BURTON
      Nevada Bar No. 10151                                Assistant United States Attorney
26   601 Las Vegas Blvd. South                            501 Las Vegas Blvd. South,
     Las Vegas, Nevada 89101                              Suite 1100
27
     Attorney for Defendant                               Las Vegas, NV 89101
28   MARCUS ANTHONY MILLNER                               Attorney for the United States




                                                    -2-
             Case 2:20-cr-00313-APG-BNW Document 20 Filed 06/14/21 Page 3 of 4




1                                UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA

3
4
      UNITED STATES OF AMERICA,
5                                                         Case No.: 2:18-CR-00095-APG-NJK-2
                        Plaintiff,
6
7     v.                                                  Order

8     MARCUS ANTHONY MILLNER,
9                       Defendant.
10
11           This matter coming on the parties’ Stipulation to Continue Rule 32 Sentencing
12
     Hearing, the Court having considered the premises therein and good cause showing, the
13
     Court accepts the Stipulation of the parties and finds as follows:
14
             1.     The Rule 32 Sentencing Hearing in this matter is presently set for June 29,
15
16   2021.

17           2.     Counsel for defendant Milner requires at least 90 days to conduct further
18
     presentence investigation and to formulate any objections to the Presentence Investigation
19
     and Report prepared in this matter.
20
21            3. Defendant is not in custody and does not object to this continuance request.

22            4. Counsel for the government does not oppose a continuance.
23
              5. Denial of this request for continuance could result in a miscarriage justice.
24
                  ///
25
26
27
28                ///



                                                    -3-
           Case 2:20-cr-00313-APG-BNW Document 20 Filed 06/14/21 Page 4 of 4




1           WHEREFORE, the Court accepts the Stipulation of the parties and ORDERS that
2
     the Rule 32 Sentencing Hearing, currently set for June 29, 2021, at 9:00 a.m., shall be, and
3
                                       6th day of __________________,
     is, VACATED and CONTINUED to the ______        October           2021 at
4
      10:00 , in Courtroom 6C.
     ______
5
6           IT IS SO ORDERED.
7                       14th day of ____________________,
            DATED this _____           June               2021.
8
9                                                       ______________________________
                                                        ANDREW P. GORDON
10                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  -4-
